Citation Nr: 1613314	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-21 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as a result of Agent Orange exposure and/or as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.  The record was held open for 60 days following the hearing to provide additional time to submit evidence in support of the Veteran's claim.  In March 2014, the Veteran submitted additional evidence. 

In January 2016, upon review of the evidence of record, the Board requested an advisory medical opinion from an oncologist with the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2015).  In March 2016, the Board received an opinion from a VA oncologist at the VA Medical Center in Wilkes-Barre, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; thus, his exposure to Agent Orange therein is presumed.

2.  Resolving all reasonable doubt in the Veteran's favor, he has renal cell carcinoma that is related to active service.



CONCLUSION OF LAW

The criteria for establishing service connection for renal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), VA has specified duties to notify and assist a claimant in substantiating a claim for VA benefits.  As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist. Therefore, no further discussion of these duties under the VCAA is required.

II.	Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to demonstrate (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by an existing service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Moreover, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (2015).  The diseases listed at 38 C.F.R. § 3.309(e) (2015) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  See 38 C.F.R. § 3.307(a).  

Here, the Veteran asserts that he currently has renal cell carcinoma that is related to his active service.  More specifically, the Veteran contends that his renal cell carcinoma is due to in-service Agent Orange exposure, or in the alternative, his service-connected hypertension.  At the outset, the Board notes that renal cell carcinoma is not enumerated under 38 C.F.R. § 3.309(e) as a disease associated with exposure to certain herbicide agents; therefore, the presumptive service connection provisions concerning exposure to certain herbicide agents do not apply in this case.  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Nevertheless, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Accordingly, for the reasons set forth below, the Board concludes that service connection for renal cell carcinoma is warranted on a direct basis.  See Shedden, supra.  Consequently, whether service connection is warranted on a secondary basis, as it relates to the Veteran service-connected hypertension, needs not be addressed.

First, VA treatment notes reveal that the Veteran was diagnosed with renal cell carcinoma sometime in December 2009/January 2010.  Thus, the existence of a current disability has been established.

Secondly, the Veteran's DD 214 shows that he served in the Republic of Vietnam from October 1969 to October 1970.  He is therefore, presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 U.S.C.A. § 1116(f).

Lastly, regarding nexus between the Veteran's current renal cell carcinoma and his in-service Agent Orange exposure, the Veteran was provided with a VA kidney examination in February 2013.  The examiner observed that according to Harrison's Online Medical Textbook, the cause of renal cell carcinoma is unknown and that cigarette smoking is the only significant environmental risk factor that has been identified.  The examiner, however, did not provide an opinion as to whether the Veteran's renal cell carcinoma was caused by presumed exposure to Agent Orange.  In addition, during a February 2014 visit to the VA genitourinary clinic, the Veteran inquired about the relationship between renal cell carcinoma and Agent Orange exposure.  The physician noted that "[t]here is a paucity of literature that specifically looks at the relation of the two, but there is a large amount of literature showing agent orange as a carcinogen related to other cancers."  The physician further noted that there are some small studies that show an association, and that there is no substantial body of literature to say that the two are not related.  The physician, however, also did not provide an opinion as to whether the Veteran's renal cell carcinoma was caused by presumed exposure to Agent Orange.  However, in March 2016, VHA provided an advisory opinion, in which the providing oncologist opined that "[a]gent orange has been proven to be a carcinogen, and therefore, with the small scale studies done, it is our opinion to say that [the Veteran's] renal cell cancer is at least as likely as not caused by presumed agent orange exposure."

Based on the foregoing, the Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise as to whether the Veteran's current renal cell carcinoma is a result of his active service.  Therefore, the Board will apply the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2014).  In accordance, in resolving the reasonable doubt in the Veteran's favor, the Board finds that the grant of service connection for renal cell carcinoma is warranted.  See id.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


